Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-20 have been considered but are moot because the new ground of rejection that are necessitated by the amendments to claims 1, 10, and 16 requiring that the laser beam emitter emit(s) a pulse laser beam adjacent to the substrate. Claim 16 is further amended to clarify that the second laser emitter has a period different from a period of the first laser beam. Claim 20 also clarifies that the controller includes a processor. The rejections below reflect the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Seo Young Soo et al (KR 102016-0110780 using the Machine Generated English Translation provided herewith).

Nishiya et al teaches a laser processing apparatus.

Notice that laser beam of Nishiya et al fails to teach emitting a pulse wave laser beam having a period of 10 nanoseconds or less to etch an edge of the substrate and the prior art of Nishiya et al fails to teach that the that the laser beam emitter emit(s) a pulse laser beam adjacent to the substrate.
The prior art of Seo Young Soo et al teaches a substrate processing apparatus where a laser irradiation unit 620 includes pulse of 1ns or less see [0100].  See also Fig. 3a-3c where the laser 620 emits a pulse wave to irradiate the edge of the substrate W. The motivation to emit the laser within the range of nanoseconds suggested by Seo Young Soo et al is that the range limits allows contaminants to be removed from the substrate without damaging the substrate Furthermore, the laser is emitted towards the edge of the substrate the laser being located adjacent the edge of the substrate facilitates the removal of the contaminants near the substrate edge. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the laser beam of Nishiya et al with the suggested laser pulse range of Seo Young Soo et al.

Regarding claim 2. The substrate processing apparatus of claim 1, wherein the chemical liquid is provided on the substrate at a temperature of 2000C to 10000C. The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 3. The substrate processing apparatus of claim 1, wherein the laser device of Nishiya et al teaches laser beam emitter 3. A light transfer device (laser beam oscillator 31), a lens (optical nit 33, see [0043]), and a driver see [0051] and the discussion of the vertical 
Regarding claim 4. The substrate processing apparatus of claim 3, wherein the driver is configured to drive the laser device in at least one of a first direction and a second direction, the first 322557-003019-US direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See [0051] of Nishiya et al and the discussion vertical-movement mechanism 48.

Regarding claim 5. The substrate processing apparatus of claim 4, further comprising: a camera 34 configured to monitor a location of condensing the laser beam on the substrate.   See [0043] Nishiya et al.

Regarding claim 6. The substrate processing apparatus of claim 1, further comprising: a mask (half mirror 32) configured to scatter an energy density of the laser beam.    See [0043]. Nishiya et al

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Seo Young Soo et al (KR 102016-0110780 using the Machine Generated English Translation provided herewith) as applied to claims 1-6 and 8 and in further view of Rumsby (US 2011/0024400).

The combined teachings of Nishiya et al and Seo Young et al were discussed above.

The combined teachings of Nishiya et al and Seo Young et al fails to teach the mask includes a void therein, the void having an arc shape.  



Regarding claim 8. The substrate processing apparatus of claim 1, further comprising: a chemical liquid nozzle arm (holding arm 47) configured to move the chemical liquid nozzle to adjust a location of the chemical liquid on the surface of the substrate.  See [0043] Nishiya et al.



Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiya et al (US 2007/0119837) in view of Seo Young Soo et al (KR 102016-0110780 using the Machine Generated English Translation provided herewith) as applied to claims 1-6 and 8 and in further view of Yoshiyuki et al (JP 2016-107272 using the Machine Generated English Translation provided herewith).

Regarding claims 9 and 15:	The combined teachings of Nishiya et al and Seo Young et al were discussed above.

Though the prior art of Nishiya et al features a nozzle unit 41 where a plurality of nozzles are provided within are thus are moved on the same arm see the Figures esp. Fig. 5.
  


The prior art of Yoshiyuki et al teaches fluid nozzles that are provided separately and are thus able to be moved separately by a corresponding nozzle arm see Fig. 7a-7c. The motivation to provide the fluid nozzles separately as suggested by Yoshiyuki et al is that plurality of nozzles can be provided together see Fig. 7a-c of Yoshiyuki et al using the same arm to move the nozzles collectively or separately as suggested in Figs. 3-6 Yoshiyuki et al. In essence Yoshiyuki et al suggests that it is known to provide a plurality of nozzles separately so that they move independently or to provide a plurality of nozzles integrally so that their movement is synchronous. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al  with the laser pulse range suggested by Seo Young et al with separately provided nozzles to supply process fluid as suggested by Yoshiyuki.

Regarding claim 10:	The combined teachings of Nishiya et al and Seo Young et al fails to teach a second laser device configured to emit a second laser beam to etch an edge of the substrate, the second laser beam being a pulse wave.  

See Figure 1 of Yoshiyuki et al where lasers 41 and 49 are provided. The duplication of parts is held to have been obvious according In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The motivation to provide a plurality of lasers as suggested by Yoshiyuki et al is known as an alternative to using a single laser. Using a plurality allows for the wafer to be irradiated in zones in desired areas in order to enhance control of the location of the lasers and redundant lasers ensure efficiency of the process if one of the lasers is not functioning. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Nishiya et al with the laser pulse range suggested by Seo Young et al with a plurality of lasers as suggested by Yoshiyuki et al.

0C.  The temperature of the chemical liquid is interpreted as a matter of intended use as the structure of Nishiya et al is inherently capable of providing a chemical liquid at the claimed temperature.

Regarding claim 12. The substrate processing apparatus of claim 10, wherein the second laser device comprises: a laser beam emitter configured to emit the second laser beam; a light transfer device configured to transfer the second laser beam; a lens configured to condense the second laser beam; and a driver configured to drive the second laser device in at least one of a first direction and a second direction, the first direction being a width direction of the substrate and the second direction being a height direction of the substrate.  See Rejection of claim 3 and the rejection of claim 10 above noting that providing a plurality of laser devices that are separately provided and moved by separate drivers allows for more enhance control of the lasers and which regions will be irradiated. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to further modify the apparatus of Nishiya et al with the laser pulse range suggested by Seo Young et al with a plurality of lasers as suggested by Yoshiyuki et al.

Regarding claim 14. The substrate processing apparatus of claim 10, further comprising: a mask (half mirror 32 of Nishiya et al) configured to scatter an energy density of at least one of the first laser beam and the second laser beam.  

Regarding claim 16. The teachings of Nishiya et al were discussed above. Recall Nishiya et al fails to teach a second laser device. See the rejection of claim 10. The combined teachings of Nishiya et al and Seo Young et al further fails to teach a gas nozzle configured to provide a chemical gas to the surface of the substrate.

 See the prior art of Yoshiyuki et al, especially Figures 7a-c where the gas nozzle 71 is provided and discussed in [0059], [0060]. According to [0062] of Yoshiyuki et al the gas nozzle is provide to dry the process liquids and prevent them from flowing to undesired areas on the substrate. The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Seo 

Regarding claim 17. The substrate processing apparatus of claim 16, wherein the chemical liquid nozzle and the gas nozzle are spaced apart from each other such that the chemical liquid nozzle and the gas nozzle are opposite each other based on a center of the substrate.  See the Figures of Yoshiyuki et al.

Regarding claim 18. The substrate processing apparatus of claim 17, wherein the substrate processing apparatus is configured to supply the chemical liquid and the chemical gas such that the chemical liquid is configured to etch a first component of the substrate and the chemical gas is configured to etch a second component of the substrate different from the first component.  See the Figures of Yoshiyuki et al.

Regarding claim 19. See the rejections of claims 10 and 13 above.

Regarding claim 20.  See the combined teachings of Nishiya et al, Seo Young et al, and Yoshiyuki et al which teaches a second laser, a gas nozzle and the provision of separate nozzles are for the independent movement of the process fluids separately. The combination fails to teach a controller. The prior art of Yoshiyuki et al teaches controller (control unit 8 see [0038] with a processor) which controls the supply and movement of the plurality of nozzles, the lasers, and the spin chuck, [0016], [0018], and [0038] – [0069]. The motivation to modify the prior art of Nishiya et al with the laser pulse range suggested by Seo Young et al /apparatus of the Nishiya et al with the laser pulse range suggested by Seo Young et al as modified by Yoshiyuki et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Izumoto et al (US 2014/0051258) teaches a substrate processing deice with a controller 150 and a laser (substrate processing device 600 see [0116], [0117]) focused on the edge of the wafer W.
Hashimoto et al (US 2018/0211832) teaches a coated film removing apparatus with laser 52 that moves [0107] see controller has a processor see [0046].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716